Citation Nr: 1217636	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension.

3 Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of June 2004, March 2005, and August 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension, coronary artery disease, and kidney disease were not initially manifest in service or for many years thereafter.

2.  Hypertension, coronary artery disease, and kidney disease were not proximately caused by or aggravated by the Veteran's service-connected duodenal ulcer disease. 

3.  Hyperlipidemia is not a disability for which service connection can be granted under VA regulations.

4.  A psychiatric disorder was not incurred in service or shown to be otherwise related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, coronary artery disease, or kidney disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Service connection for hyperlipidemia is precluded by law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.1 (2011).

3.  Service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his coronary artery disease, hypertension, kidney disability, and hyperlipidemia claims in a letter of January 2008 and with regard to a psychiatric disorder in October 2009, prior to the initial adjudication of the claims.  

VA medical records, some service treatment records, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  The Veteran has presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

With regard to the Veteran's service treatment records, the Board notes that the report of the general medical examination conducted in conjunction with his discharge from service is of record.  Also of record is a certification from the National Personnel Records Center that the Veteran's service records would have been stored in an area of that storage facility where the records were destroyed by fire.  However, in light of their unavailability, additional sources, in this case, surgeon general reports and daily sick logs were combed for mention of the Veteran, and the results of these searches have been associated with his claims file.  

With regard to the private medical records, the Board notes that records prior to the 1980s are not contained in the claims file, although multiple efforts to obtain such records have been undertaken.  The physicians from whom the Veteran has reported seeking medical care prior to 1980 are deceased and their records have been destroyed or are otherwise unavailable.  Upon careful review of the VA's efforts over the years to locate and obtain earlier medical records, the Board is satisfied that these records do not exist.  38 C.F.R. § 3.159(c)(1).  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Law and regulations

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as hypertension, arteriosclerosis, or cardiovascular renal disease becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

Initially, the Board observes that generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Thus, as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

      Coronary artery disease, hypertension, kidney disease

The Veteran contends that his current disabilities of coronary artery disease, hypertension, and kidney disease were proximately caused by, or secondary to his service-connected duodenal ulcer disease.  

According to the report of the general medical examination conducted in March 1953 in conjunction with the Veteran's discharge from service, his heart, vascular system, and genitourinary system were deemed to have been normal upon clinical examination.  His blood pressure was measured as 132/82, and serology testing was interpreted as "cardio-negative."

Upon VA examination in August 1981, the Veteran's blood pressure was measured as 138/80 after exercise, and 128/84 sitting.  His cardiovascular status was "negative."  His genito-urinary system was "normal throughout."  

Although the Veteran has filed multiple claims for service connection for various disabilities over the years, he did not file the claim leading to the instant appeal until 2004.  

Although unfortunately the VA has not been able to obtain complete medical records reflecting the Veteran's private medical care over the years, those which have been obtained reflect blood pressure within normal limits and no indication of heart or kidney disease.  The earliest indication of increased blood pressure is an October 1996 notation of "borderline BP."  

Subsequent VA medical records reflect that the Veteran was placed upon prescription medication for control of his blood pressure, and that in April 2004, he experienced a heart attack.  He underwent cardiac bypass surgery at the VA.  He experienced subsequent complications involving kidney disease.  He has had a good response to the medical care and the medications he takes and is currently able to maintain a good quality of life without the need for kidney dialysis.  

Upon longitudinal review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for coronary artery disease, hypertension, and kidney disease.  None of these disabilities were present during service, or within one year of service.  Thus, service connection on a direct, or presumptive basis is not warranted.  

In the attempt to validate the Veteran's hypothesis that his coronary artery disease, hypertension, and kidney disease are secondary to or aggravated by his service-connected duodenal ulcer disease, he was provided with a VA examination in April 2008.  Following a review of the Veteran's medical records, a clinical examination, and a medical literature review, the examiner rendered the opinions that the Veteran's ulcer disease did not directly cause or aggravate his coronary artery disease, hypertension, or his kidney disease.  In this regard, he observed that the Veteran's ulcer disease pre-existed the other disabilities by many years, and by the time the Veteran developed hypertension, heart disease, and kidney disease, the ulcer disease had been successfully treated and thus quiescent for many years.  He also explained that the hypertension, heart disease, and kidney disease had other causes which were unrelated to his ulcer disease.  

Thus, service connection on a secondary basis is not warranted.  As explained above, the Veteran is not shown to possess any particular medical expertise and he is not competent to render an opinion as to the cause of his heart disease, hypertension, and kidney disease.  On the contrary, however, informed medical opinion is to the effect that no direct causation, or aggravation relationship exists between the Veteran's service-connected ulcer disease and his hypertension, heart disease, and kidney disease.  Furthermore, there is no indication of any other connection to service in the medical evidence of record.

In summary, no relationship to service is shown.  The preponderance of the evidence is thus against the Veteran's claims for service connection for hypertension, coronary artery disease, and kidney disease.  The appeal must be denied.

	Hyperlipidemia

The evidentiary record establishes that the Veteran has been diagnosed with hyperlipidemia.  Elevated cholesterol readings were initially noted in November 1996.  However, hyperlipidemia is not considered a disability under VA regulations.  The term disability as used in the applicable service connection statutes 'should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.'  Allen at 448; Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).

In response to the publication of a proposed rule, a commenter asked that VA address the handling of claims for veterans receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The authors of the Final Rule responded:  '[t]he diagnoses listed by the commenter are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities of the rating schedule to address.'  Id.  As the Final Rule in which this statement appears relates to an amendment of VA's rules and regulations, it can be said to represent the Department's position on this matter.

The Board must therefore hold that the Veteran's hyperlipidemia is a laboratory test result and not a disability.  The Court has held that 'Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As a current disability under VA regulations has not been diagnosed, the Veteran's claim for service for hyperlipidemia cannot be granted.  To the extent that the Veteran's hyperlipidemia may have contributed to his coronary artery disease, that current disability is addressed above.

	Psychiatric disability

The Veteran also claims service connection for a psychiatric disorder; however, the Veteran does not assert the presence of a psychiatric disability per se.  Essentially, he asserts that he deserves some sort of compensation for the death of his brother by suicide in December 1953.  The suicide occurred after the Veteran's discharge from service, while his brother was home on leave from active military service.  The Veteran was the first to discover his brother's body in the family home, shortly after the fatal gunshot was heard.  This event was naturally a supremely traumatic experience for the Veteran, and recent VA medical records reflect the Veteran's own reports that he is still actively grieving and that he does not like to talk about the event or his feelings related to it.  A November 2003 VA treatment note contains a tentative diagnosis of "adjustment disorder vs. post-traumatic stress disorder," but no further refinement of the diagnosis occurred as the Veteran did not seek further evaluation or treatment.  Although his VA physician gave him a referral for grief counseling at the Vet Center, it does not appear that he has taken advantage of this service.  

The Veteran's initial claim was filed on behalf of his deceased mother's estate, and indicates that he believes some compensation is due to the estate for the premature death of her son, the Veteran's brother.  In other statements to the VA, he indicates his belief that many different victims are given compensation by the government for the loss of their loved ones, that he is also a victim, and that he is entitled to compensation for the loss of his brother.  He does not articulate a legal theory of entitlement, however.  Upon thorough review of the facts of the case and application of the Board's expertise in the realm of Veterans' benefits, regrettably the Board is unable to identify a legal theory that would result in a favorable decision on the Veteran's claim.  

Even assuming that the Veteran has a grief disability of a chronic nature, or had one during the appeal period, (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), the Board is unable to identify any connection to his active service.  His brother's death occurred after the Veteran's discharge from service, and no connection between his brother's suicide and the Veteran's own period of service is shown or postulated.  The fact that his brother was on active duty at the time of the tragic event is irrelevant to the Veteran's own compensation status.  The Board is unable to perceive any other basis for the payment of any VA benefit to the Veteran in relation to his brother's suicide.  

For purposes of completeness, the Board observes that the Veteran's mental status was deemed to have been within normal limits upon his discharge from service, and there is no indication of any other (non-grief related) psychiatric diagnosis in his available medical records.  Thus, there can be no valid claim for service connection for a psychiatric disability.  Brammer.  

The Board notes that in an April 2004 letter, the RO referred to a claim for entitlement to service connection for a personality disorder.  There is no diagnosis in the medical evidence indicative of a personality disorder.  Furthermore, personality disorders are not considered to be diseases or injuries subject to service connection under law.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c).  

In sum, there is no basis for a grant of service connection for a psychiatric disability, and no other basis for payment of any sort of VA compensation for the death of the Veteran's brother.  













							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for kidney disease is denied.

Service connection for hyperlipidemia is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


